Citation Nr: 1807905	
Decision Date: 02/07/18    Archive Date: 02/20/18

DOCKET NO.  15-19 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Air Force from January 2007 to May 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which denied service connection for PTSD.

In light of the various psychiatric diagnoses contained in the record, the Board has broadened the Veteran's PTSD claim to include any acquired psychiatric disorder.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

Panic disorder and PTSD are etiologically related to service.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for service connection for panic disorder and PTSD have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2017).

Private treatment records dated February 2014 reflect a diagnosis of a panic disorder.  Therefore, element (1) of service connection, a current disability, has been met.

With respect to element (2), an in-service incurrence, service treatment records from April 2010 show the Veteran reported experiencing a depressed mood and anxiety twelve days out of the month, and inadequate sleep every day.  He was noted as having anxiety disorder and depression symptoms for which he was receiving health services.  In December 2010, the Veteran was seen for anxiety attacks related to acute bronchitis.  In January 2011, he was referred for a pulmonology consult to check for asthma.  However, the February 2011 consultation stated that the Veteran's pulmonary exam and spirometry were normal, and that his history was not consistent with asthma.  Rather, it was suggestive of an anxiety reaction.  Collectively, these findings satisfy element (2).

With respect to element (3), a link between the current condition and service, the Board notes that there is no specific medical opinion linking the Veteran's current panic disorder to the anxiety attacks noted in service.  However, VA records from October 2011, after the Veteran's separation from service, show that he reported having another anxiety attack and that he had been experiencing lots of anxiety and difficulty concentrating, which supports a finding that the anxiety attacks noted in service continued after the Veteran's discharge.  Therefore, service connection for a panic disorder is appropriate in this case.  38 C.F.R. § 3.303(d) (service connection may be granted for any disease diagnosed after discharge when all the evidence establishes that the disease was incurred in service).

The Veteran has also filed a claim for PTSD.  There are particular requirements for establishing entitlement to service connection for PTSD in 38 C.F.R. § 3.304(f) that are in ways similar, but also nonetheless separate, from those for establishing entitlement to service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Entitlement to service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that a claimed in-service stressor occurred; and (3) a link, established by medical evidence, between current symptoms and the in-service stressor.  38 C.F.R. §§ 3.304(f) and 4.125.

Where an alleged stressor involves "fear of hostile military or terrorist activity," a Veteran's lay testimony alone may establish the occurrence of the stressor if a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  38 C.F.R. § 3.304(f)(3).

The Veteran's reported stressor was that he was sent in September 2008 to a British Royal Army base in Turkey to fix a satellite transmission module.  He stated that, during this mission, he was ambushed by a local Kurdish rebel group and forced to draw his sidearm to kill one of the attackers.  He indicated that the nature of the work was highly classified, and that he was part of an Air Force unit assigned to a particular security agency.

In October 2014, the RO requested additional information regarding the Veteran's stressor.  In particular, it requested information regarding which Special Operations unit the Veteran was assigned or attached to as part of his mission.  When the Veteran did not respond, the RO issued a formal finding in December 2014 regarding its inability to verify the Veteran's stressor.  The Veteran later clarified that he was not part of a Special Operations unit, but was assigned to a particular security agency.

Although information regarding this claimed stressor is limited, the Board finds there is sufficient evidence to support the Veteran's account of being assigned to a security agency in Turkey when all doubts are resolved in his favor.  Specifically, a January 2009 service treatment record, generated shortly after the alleged stressor, shows the Veteran listed an ".gov" email address as part of his contact information.  In addition, his personnel records show a performance evaluation for the period from June 2007 to August 2008, as well as an evaluation for the period beginning April 2009, leaving a gap for the period covering September 2008 when the alleged stressor occurred.

Having established, for the purposes of this claim, that the Veteran was on assignment in Turkey, the Board further notes that a VA nurse practitioner diagnosed the Veteran with PTSD attributable to his report of killing one of his attackers during an ambush.  This diagnosis was reviewed and concurred with by a VA psychiatrist.  See February 2014 VA Treatment Records.  Therefore, when all doubts are resolved in the Veteran's favor, a VA psychiatrist has diagnosed him with PTSD attributable to hostile military or terrorist activity that is consistent with the circumstances of his service, and service connection for PTSD is warranted.


ORDER

Service connection for panic disorder and PTSD is granted.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


